Order entered July 20, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00405-CV

                            GERALD JACKSON, JR., Appellant

                                             V.

              ALI ZAHER ENTERPRISES, LLC D/B/A PLAYTRI, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-03371

                                          ORDER
       Before the Court is appellee’s July 18, 2017 unopposed motion to extend time to file

appellee’s brief. We GRANT appellee’s motion to the extent that we ORDER appellee’s brief

filed on or before August 14, 2017.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE